Citation Nr: 0812800
Decision Date: 04/17/08	Archive Date: 05/21/08

Citation Nr: 0812800	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-34 935A	)	DATE APR 17 2008
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned a 0 percent, noncompensable disability rating.

In a May 2007 decision, the Board granted an initial rating 
of 10 percent for bilateral hearing loss.  In July 2007, an 
RO official communicated to the Board that it appeared that 
the Board had made a calculation error in the May 2007 rating 
decision, and that the results of audiological testing of the 
veteran were consistent with a 0 percent rating under the VA 
rating schedule.  The Board reviewed the claims file, and, in 
September 2007, ordered reconsideration by the Board of the 
hearing loss rating issue.

In January 2007, the veteran had a video conference hearing 
before an Acting Veterans Law Judge.  At the hearing, the 
veteran raised a claim for service connection for loss of 
equilibrium, secondary to hearing loss.  The RO has not 
addressed that claim, and the Board refers the claim to the 
RO for appropriate action.

In 2007, the veteran appears to have requested to reopen a 
previously denied claim for service connection for a back 
disorder.  The RO has not addressed the request to reopen the 
claim, and the Board refers the issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a May 2007 Board decision, the Board erroneously 
calculated the hearing impairment level for the veteran's 
right ear as II, instead of I.

2.  Since January 16, 2003, audiological test results show 
hearing impairment levels of no greater than I in the right 
ear and IX in the left ear.


CONCLUSION OF LAW

Since January 16, 2003, the veteran's bilateral hearing loss 
has not met the criteria for a compensable disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.85, 4.86, Tables VI, VIa, and 
VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is reconsidering the veteran's appeal of the 
initial noncompensable rating that the RO assigned for 
hearing loss.  Disability ratings are based upon the average 
impairment in earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since January 16, 2003, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Under the VA 
rating schedule, hearing impairment is evaluated based on 
audiological testing, including a puretone audiometry test 
and the Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85.  The puretone threshold average is the 
average of the puretone thresholds, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, shown on a puretone audiometry 
test.  38 C.F.R. § 4.85.  To find the appropriate disability 
rating based on test results, the puretone threshold average 
for each ear is considered in combination with the percentage 
of speech discrimination to establish a hearing impairment 
level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  
The hearing impairment levels of both ears are then 
considered together to establish a disability rating for the 
hearing loss.  See 38 C.F.R. § 4.85, Table VII.  When the 
puretone threshold at each of the four frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman 
numeral hearing impairment level is determined from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold 
at 1000 Hertz is 30 decibels or less, and the puretone 
threshold at 2000 Hertz is 70 decibels or more, the hearing 
impairment level is that from Table VI or Table VIa, 
whichever is higher, and is then elevated to the next higher 
number.  38 C.F.R. § 4.86(b).  Tables VI, VIa, and VII are 
reproduced below.


	(CONTINUED ON NEXT PAGE)





TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 


	(CONTINUED ON NEXT PAGE)


Since filing a claim in January 2003 for service connection 
for hearing loss, the veteran has undergone VA audiological 
testing in July 2003, and again in March 2005.  On the 
audiological evaluation in July 2003, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
55
60
LEFT
90
95
90
90
110

The puretone threshold average was 51 decibels in the right 
ear and 96 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 62 percent in the left ear.  Under Table VI, 
the hearing impairment levels were I in the right ear and 
VIII in the left ear.  Because the puretone threshold at 
1000, 2000, 3000, and 4000 Hertz were all 55 decibels or more 
in the left ear, Table VIa must be considered with regard to 
that ear.  Under Table VIa, the hearing impairment level for 
the left ear was IX.  Under Table VII, when the better ear 
has a hearing impairment level of I, the rating for hearing 
loss is 0 percent, whether the hearing impairment level of 
the poorer ear is VIII or IX.

On the authorized audiological evaluation in March 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
60
LEFT
70
80
85
90
95

The puretone threshold average was 54 decibels in the right 
ear and 88 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 58 percent in the left ear.  Under Table VI, 
the hearing impairment levels were I in the right ear and 
VIII in the left ear.  In the May 2007 Board decision, the 
Board erroneously calculated the hearing impairment level for 


the right ear as II.  As the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz were all 55 decibels or more in 
the left ear in the 2005 testing, Table VIa must be 
considered with regard to that ear.  Under Table VIa, the 
hearing impairment level for the left ear was VIII.  Under 
Table VII, hearing impairment levels of I in one ear and VIII 
in the other ear are assigned a 0 percent rating.  The 
results of audiological tests in 2003 and 2005 were 
consistent with a 0 percent rating, not the 10 percent rating 
erroneously calculated in the May 2007 Board decision.  In 
determining the appropriate rating in this case, the board is 
constrained by the confines of the rating scheduled.  See 
Lendenman, supra.  

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The manifestations and effects of the veteran's hearing loss 
do not necessitate referral of the rating of that disability 
to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had been 
hospitalized for his hearing loss.  The evidence does not 
indicate that his hearing loss markedly interferes with 
employment or potential for employment.

The Board regrets withdrawing a benefit that was previously 
granted.  As the benefit was based on a calculation error, 
however, the Board concludes that the rating for the 
bilateral hearing loss should be the 0 percent rating that 
results from accurate calculations.


VCAA Notice and Assistance

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided pre-adjudication, substantial, content-
complying VCAA notice by letter, dated in February 2003, on 
the underlying claim of service connection for bilateral 
hearing loss.  Where, as here, service connection has been 
granted and an initial rating has been assigned, the claim of 
service connection has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  And once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating for bilateral hearing 
loss.  Dingess, 19 Vet. App. at 490-91.  See also VAOPGCPREC 
8-2003.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


                                                                         
(The Order follows on the next page.) 




ORDER

On reconsideration, an initial or subsequent compensable 
rating for bilateral hearing loss is denied.


			
	GEORGE E. GUIDO JR. 	R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals














 Department of Veterans Affairs


Citation Nr: 0713109	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-34 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that granted service connection for bilateral 
hearing loss effective from January 16, 2003.

The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The Board notes that a subsequent rating decision dated in 
June 2004 denied the veteran's application to reopen claims 
of entitlement to service connection for migraine headaches 
and residuals of a head injury.  These claims were merged 
with the claim presently on appeal; however, at the 
aforementioned Board hearing, the veteran withdrew his appeal 
regarding his application to reopen.  See 38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issue on appeal is as stated on the 
cover page of this decision.  


FINDING OF FACT

Since January 16, 2003, audiometric test results correspond, 
at their worst, to a numeric designation of no greater than 
II for the right ear and IX for the left ear with speech 
discrimination of no lower than 94 percent for the right ear 
and 58 percent for the left ear.




CONCLUSION OF LAW

Since January 16, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 1151, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished, to 
the extent possible given the fact that this is an appeal 
from an original rating award, in a February 2003 letter 
issued prior to the appealed from July 2003 rating decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  By a letter dated in March 2006, the veteran was 
informed of the information and evidence necessary to 
establish a disability rating and how VA determines effective 
dates.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must also request or tell the claimant to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 121.  In 
this case, this duty has been fulfilled by the February 2003 
letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  In this regard, the RO has obtained all of the 
veteran's available and identified records including his 
treatment records from Providence Saint Peters, Dr. J. 
Hartman, and Dr. J. Farrer.  The veteran was also afforded VA 
examinations in July 2003 and March 2005 to ascertain the 
severity of his hearing loss.  The veteran has not indicated 
the presence of any other outstanding relevant records.  

Given the above, VA satisfied its duties to the veteran given 
the circumstances of this case. 

The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2006).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
January 2003, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, on the authorized 
audiological evaluation in July 2003, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
55
60
LEFT
90
95
90
90
110

Pure tone averages were 51 for the right ear and 96 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 62 percent in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, shows that the veteran had a 
numeric designation of I for the right ear and a numeric 
designation of VII for the left ear.  Moreover, because the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in the left ear, application of Table VIa shows the veteran 
had a numeric designation of IX for the left ear.  38 C.F.R. 
§ 4.86(a).

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
60
LEFT
70
80
85
90
95

Pure tone averages were 54 for the right ear and 88 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 58 percent in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, shows that the veteran had a 
numeric designation of II for the right ear and a numeric 
designation of VIII for the left ear.  Moreover, because the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more 
in the left ear, application of Table VIa shows the veteran 
had a numeric designation of VIII for the left ear.  
38 C.F.R. § 4.86(a).

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, Table VII, shows that the veteran, at his worst, meets 
the criteria for a compensable evaluation for his bilateral 
hearing loss.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra. 


ORDER

Since January 16, 2003, a 10 percent evaluation for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



